Exhibit32.2 Certification Pursuant to Section18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Invacare Corporation (the “company”) on Form10-K for the period ending December31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Gregory C. Thompson, Chief Financial Officer of the company, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934;and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the company. /s/Gregory C. Thompson Gregory C. Thompson Chief Financial Officer Date: February 28, 2008 A signed original of this written statement required by Section906 has been provided to Invacare Corporation and will be retained by Invacare Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
